Citation Nr: 1740802	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral plantar fasciitis.  

2.  Entitlement to service connection for a right hand disability.  

3.  Entitlement to service connection for a left hand disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for a cervical spine disability.  

7. Entitlement to service connection for a bilateral upper extremity neurological disability, to include peripheral neuropathy claimed as a result of chemical exposure.  

8.  Entitlement to service connection for a bilateral lower extremity neurological disability, to include peripheral neuropathy claimed as a result of chemical exposure.  

9.  Entitlement to service connection for a left hip disability.  

10.  Entitlement to service connection for a right ankle disability, to include tendonitis.  

11.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).  

12.  Entitlement to service connection for a sinus disability, to include sinusitis.  

13.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).  

14.  Entitlement to service connection for anemia.  

15.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  

16.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION 

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to January 1997 and additional duty with both the Army Reserve and the Michigan Army National Guard.  She served in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the San Juan, the Commonwealth of Puerto Rico Regional Office of the Department of Veterans Affairs (VA) which denied service connection for peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity.  In March 2011, the Montgomery, Alabama, Regional Office (RO) determined that new and material evidence had been received to reopen the claim for service connection for bilateral plantar fasciitis and denied that claim on the merits; denied service connection for a right hand disability, tinnitus, bilateral hearing loss, a neck disability, a left hip disability, a right ankle disability, depression, sinusitis, a gastrointestinal disability, and anemia; and denied a rating in excess of 10 percent for the service-connected lumbar spine schwannoma tumor residuals.  In September 2012, the RO denied service connection for PTSD.  In July 2013, the RO denied service connection for a left hand disability.  The Veteran appeared at a December 2016 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

As to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral plantar fasciitis, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran raised the issue of entitlement to a TDIU at the January 2017 Board hearing.  When entitlement to a TDIU is raised during the adjudicatory process of adjudicating the rating the claimed underlying disability or disabilities, it is part of the claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  An August 2003 rating decision denied service connection for bilateral plantar fasciitis.  The Veteran did not submit a timely notice of disagreement and the August 2003 rating decisionis final.  

2.  The additional evidence received since the August 2003 rating decision that denied service connection for plantar fasciitis is new and material.  

3.  Right fifth finger injury residuals including a laceration and varus and flexion deformities originated during active service.  

4.  Tinnitus originated during active service.  


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for bilateral plantar fasciitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence to reopen the claim of entitlement to service connection for bilateral plantar fasciitis has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  

3.  The criteria for service connection for right fifth finger injury residuals including a laceration and varus and flexion deformities are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).  

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Plantar Fasciitis

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  

A September 1998 rating decision determined that a well-grounded claim of entitlement to service connection for plantar fasciitis had not been submitted and denied the claim as there was no evidence which demonstrated a permanent residual or chronic disability.  The Veteran was informed in writing of the adverse decision and her appellate rights in September 1998.  She did not submit a timely notice of disagreement with the rating decision.  

The evidence considered in reaching the September 1998 rating decision included service medical records, VA examination documentation, and written statements from the Veteran.  The report of the May 1989 physical examination for service entrance states that the Veteran was diagnosed with moderate pes planus and hallux valgus.  The service medical records indicate that the Veteran was treated for plantar fasciitis.  Clinical documentation dated in May 1990 shows that the Veteran complained of right foot pain and swelling.  An assessment of "?plantar fasciitis [secondary] to improper fit" was made.  A June 1990 treatment record states that the Veteran reported being unable to run due to foot pain.  A provisional diagnosis of "long arch fasciitis" was made.  The report of a February 1998 VA examination shows that an assessment of "plantar fasciitis, intermittent" was made.  

An August 2003 rating decision reviewed the evidence previously of record and denied service connection for bilateral plantar fasciitis on the merits because although there was a record of treatment in service for bilateral plantar fasciitis, no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  The Veteran was informed in writing of the adverse decision and her appellate rights in September 2003.  The Veteran submitted a notice of disagreement with the denial of service connection for bilateral plantar fasciitis which was received by the RO on November 5, 2004.  In January 2005, the RO determined that the November 2005 notice of disagreement was untimely.  The Veteran did not submit a timely notice of disagreement with that decision.  

New and material evidence pertaining to the issue of service connection for plantar fasciitis was not received by VA or constructively in its possession within one year of written notice to the Veteran of the August 2003 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the August 2003 rating decision includes VA examination and medical records, Social Security Administration (SSA) documentation, private clinical documentation, the transcript of the December 2016 Board hearing, and written statements from the Veteran and her associates.  The report of a March 2011 VA foot examination states that the Veteran exhibited pain involving the entire right foot plantar surface.  At the December 2016 Board hearing, the Veteran's attorney stated that there was a current diagnosis of plantar fasciitis in the updated records, and pain radiating to the plantar arch.  

The Board finds that the March 2011 VA foot examination report and the December 2016 Board hearing transcript are of such significance that they raise a reasonable possibility of substantiating the claim for service connection.  As new and material evidence has been received, the claim of entitlement to service connection for bilateral plantar fasciitis is reopened.  

Right Hand Disability 

The Veteran asserts that service connection for right hand injury residuals is warranted as she sustained right hand trauma during active service.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

The service medical records show that the Veteran was repeatedly treated for right hand trauma.  Clinical documentation dated in May 1992 states that the Veteran cut her right fifth finger while washing a pan.  Treating medical personnel observed a laceration on the ulnar aspect of the right fifth finger.  The wound was cleaned and sutured.  A December 1994 treatment record states that the Veteran complained of right fifth finger pain after jamming the digit while playing football.  

The report of a February 1998 VA examination states that the Veteran complained of right hand pain.  Contemporaneous X-ray studies of the right hand found fifth finger varus and flexion deformities with metacarpal phalangeal joint hyperextension.  An assessment of right hand joint pain was advanced.  

The report of a March 2011 VA examination indicates that the Veteran was diagnosed with a half-inch right pinky (fifth) finger superficial laceration.  The Veteran was reported to have sustained the laceration during active service while washing a coffee pot.  The examiner commented that there was no objective finding of right hand condition, no functional limitation, and that the Veteran did not claim any right hand condition.  Because of the conflicting diagnosis of an in-service right fifth finger laceration and concurrent statement that there was no objective finding of right hand condition and in light of the failure to address either the documented in-service December 1994 right fifth finger blunt trauma or the February 1998 VA right hand X-ray findings of fifth finger varus and flexion deformities with metacarpal phalangeal joint hyperextension, the Board finds that the March 2011 examination report is of limited probative value and does not negate the presence of right fifth finger trauma residuals.  

The service medical records establish that the Veteran sustained both an in-service right fifth finger laceration which required sutures and a subsequent right fifth finger blunt trauma while playing football.  The VA examination reports of record show that the Veteran was diagnosed with a right fifth finger laceration and fifth finger varus and flexion deformities with metacarpal phalangeal joint hyperextension.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for right fifth finger injury residuals including a laceration and varus and flexion deformities is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  

Tinnitus

The Veteran contends that service connection for tinnitus is warranted as the disability was initially manifested during active service secondary to documented in-service noise exposure.  

The Veteran's service personnel records show that her military occupation was avionics repairer.  Service medical documentation does not refer to tinnitus.  The service medical records establish that the Veteran was routinely exposed to hazardous noise.

The report of a December 2010 VA audiological examination states that the Veteran complained of tinnitus which was initially manifested in active service during the mid-1990s.  The Veteran was diagnosed with tinnitus.  The examiner commented that the Veteran's current bilateral tinnitus was less likely as not (less than 50/50 probability) caused by or a result of in-service noise exposure.  The examiner based the opinion on the conceded history of military noise exposure and the service treatment record evidence which was negative for hearing loss, hearing threshold shift, or complaint or diagnosis of tinnitus.

A February 2017 written statement from A. Canty, R.N., concludes that the Veteran's tinnitus was at least as likely as not due to exposure to loud noise during service.  

The Board observes that the Veteran is competent to report that tinnitus was present in service and that it has existed from service to the present.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran's military occupation was avionics repairer.  She had documented routine in-service exposure to hazardous noise while performing service duties.  She has related the onset of tinnitus during active service which has persisted to the present.  The Veteran has been diagnosed with tinnitus on post-service VA examination and by Ms. Canty.  While the VA audiologist determined that the diagnosed tinnitus was unrelated to active service, Ms. Canty opined that the tinnitus was specifically related to the Veteran's document in-service noise exposure.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that tinnitus began in service and that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  


ORDER

New and material evidence having been received, the claim for service connection for bilateral plantar fasciitis is reopened.  

Entitlement to service connection for right fifth finger injury residuals, including a laceration and varus and flexion deformities, is granted.  

Entitlement to service connection for tinnitus is granted.  


REMAND

Bilateral Foot Disability

The claim for service connection for a bilateral foot disability, to include plantar fasciitis has been reopened.  However, the Board finds that further development is needed before the claim can be adjudicated.

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.30 4 (2017).  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The regulation provides expressly that the term noted denotes only such conditions as are recorded in the examination reports and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2016).  Crowe v. Brown, 7 Vet. App. 238 (1994); Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If that burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The report of the May 1989 physical examination for service entrance states that the Veteran was diagnosed with asymptomatic moderate pes planus and hallux valgus.  The service medical records show that the Veteran was seen for foot complaints. Clinical documentation dated in May 1990 shows that the Veteran complained of right foot pain and swelling.  An assessment of "?plantar fasciitis [secondary] to improper fit" was made.  A June 1990 treatment record states that the Veteran reported unable to run due to foot pain.  A provisional diagnosis of "long arch fasciitis" was made.  A July 1990 podiatric evaluation notes that the Veteran presented a history of right foot pain since July 1989.  An assessment of chronic right tendonitis was made.  The report of the October 1990 physical examination for service separation shows that the Veteran complained of "foot trouble" and fallen arches.  The examiner reported that the Veteran's feet were normal.  

The report of a February 1998 VA examination shows that an assessment of "plantar fasciitis, intermittent" was made.  

A March 2011 VA foot examination report states that the Veteran exhibited pain involving the entire right foot plantar surface.  Contemporaneous X-ray studies of the right foot found significant hallux valgus deformity of the first digit with bunion formation.  The examiner commented that there was no objective finding to support right foot condition.  The VA physician's assistant did not discuss or to otherwise address the diagnoses of both pes planus and hallux valgus in the report of the Veteran's physical examination for service entrance and the in-service findings of possible plantar fasciitis.  Because of the cited deficiencies and inconsistencies, the Board finds that the examination report to be of essentially no probative value.  

An August 2016 VA podiatric evaluation states that the Veteran complained of right big toe pain since the 1990s.  She stated that she had been issued the wrong size boots while in boot camp and some test equipment had subsequently fallen on her right foot in while she was stationed in Korea 1991.  Impressions of right hallux valgus with osteoarthritis and right "PTTD Stage 1" were advanced.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).   When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the cited deficiencies in the March 2011 VA foot examination report, the Board finds that further VA examination is necessary to adequately resolve the issues raised on appeal.  

Clinical documentation dated after August 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Bilateral Hearing Loss Disability

The Veteran asserts that service connection for bilateral hearing loss is warranted as the claimed disability was manifested as the result of documented in-service hazardous noise exposure.  

Multiple in-service audiological evaluations note the Veteran's routine exposure to hazardous noise and that she exhibited audiometric findings within normal limits.  The report of the December 2010 VA audiological examination states that the Veteran exhibited pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
10
15
15
15
15

Speech audiometry found bilateral speech recognition ability of 94 percent.  The examiner commented that the Veteran's hearing was within normal limits bilaterally.  

A June 2016 VA audiological evaluation indicates that the Veteran complained of an inability to hear conversations and loud tinnitus.  The audiologist concurrently determined that the Veteran exhibited findings consistent with "mild to moderate handicap" on a Hearing Handicap Inventory for Adults screening and bilateral "hearing WNL from 250-800 Hz."  No specific audiometric findings were reported.  

Because the June 2016 VA audiological findings of both hearing impairment and findings of hearing acuity within normal limits, the Board is unable to determine whether the Veteran currently has a hearing loss disability.  Therefore, the Board finds that further VA audiological examination is needed to determine whether the Veteran has a hearing loss disability and, if so, the relationship of any current hearing loss disability to active service.  


Cervical Spine Disability 

The Veteran contends that service connection for a cervical spine disability is warranted as the claimed disability was initially manifested during active service.  

The service medical records indicate that the Veteran was treated for cervical spine and neck complaints.  An August 1992 treatment record states that the Veteran complained of a stiff neck and left upper extremity tingling.  An assessment of cervical torticollis was made.  A September 1992 treatment record notes that an assessment of a stiff neck was made.  

A February 2007 cervical spine magnetic resonance imaging study from the Biloxi Regional Medical Center notes that the Veteran complained of left arm numbness.  The Veteran was diagnosed with cervical spine central canal stenosis.  

The report of a December 2010 VA spine examination states that the Veteran had been diagnosed with cervical spine degenerative disc disease and stenosis on recent magnetic resonance imaging studies.  

The report of the March 2011 VA examination notes that the Veteran was treated for torticollis and a stiff neck during active service.  The Veteran was diagnosed with cervical spine degenerative disc disease and hypertrophic spondylosis.  The examiner commented that the diagnosed cervical spine disabilities were not caused by or related to service and not worsened beyond the natural progression.  The VA physician's assistant made no findings as to the relationship, if any, between the documented in-service torticollis and stiff neck and the diagnosed cervical spine disabilities.  

Because of the cited deficiencies in the March 2011 VA examination report, the Board finds that further VA spine examination is required to determine the relationship, if any, between the diagnosed cervical spine disabilities and active service.  


Upper and Lower Extremity Neurological and Left Hand Disabilities

The Veteran asserts that upper extremity and lower extremity neurological disabilities were incurred during active service as the result of exposure to chemicals during the Gulf War or secondary to a service-connected lumbar spine disability.  In a July 2008 informal claim for service connection for upper extremity and lower extremity neurological disabilities, the Veteran stated that she was exposed to chemicals while in the Gulf War and experienced severe recurrent extremity numbness and tingling following active service.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Service connection shall be granted where it is demonstrated that a service-connected disability has aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for uterine fibroid tumor residuals, to include abdominal hysterectomy residuals and salpingo-oophorectomy residuals; post-operative lumbar spine schwannoma tumor residuals; and thoracolumbar spine schwannoma tumor excision scar residuals, and has been granted above for tinnitus and right fifth finger injury residuals, including laceration residuals and varus and flexion deformities.

The clinical record is in apparent conflict as to the nature and etiology of the Veteran's complaints, including the left hand and upper and lower extremity neurological complaints.  An October 2004 VA treatment record states that the Veteran complained of left hand and bilateral lower leg pain, burning sensation, and numbness.  Assessments of chronic lower and thoracic back pain with sciatica and "schomomas history" were made.  A December 2006 VA treatment record states that the Veteran complained of bilateral hand pain.  She reported that recent electromyographic and nerve conduction studies showed findings consistent with ulnar neuropathy.  A May 2007 physical evaluation from E. Quindlen, M.D., notes that the Veteran presented a history of tingling in the hands and the legs.  An impression of T5 and T8 schwannoma neoplasms was made.  

The report of a November 2008 VA neurological evaluations shows that the Veteran complained of left arm and hand numbness; left sided weakness; and lower extremity paresthesias, burning sensation, weakness, and fatigue.  The Veteran was diagnosed with "schwannoma evidence of lesions on MRI at T5 T7 T8;" "status post laminectomy for removal of lesions at L3-4 and T12;" and "no objective findings to support a diagnosis of peripheral neuropathy."  

A September 2010 written statement from J. Martinez, M.D., indicates that the Veteran exhibited "numbness, tingling, and weakness in her legs likely to be associated with spinal stenosis."  

A July 2015 VA neurological treatment record states that the Veteran presented a history of left arm paresthesia and a brain meningioma.  Assessments of left arm parethesias, resolved left ulnar neuropathy, "left carpal tunnel syndrome, radiculopathy cannot be excluded," cervicalgia/spondylotic cervical stenosis without myelopathy, brain enhancing lesion, likely meningioma, and "status post lumbar spine schwannoma removal with L4 laminectomy" were made.  

The February 2017 written statement from A. Canty, R.N., states that peripheral neuropathy "can be a late effect of schwannoma tumors."  That statement concluded that "it is my professional opinion that the Veteran's service-connected spinal schwannoma tumors at least as likely as not contributed to the onset of her bilateral upper and lower extremity peripheral neuropathy."  

Given the conflicting evidence as to the nature and etiology of the claimed upper extremity to include the left hand and lower extremity neurological disabilities, the Board concludes that further VA neurological evaluation is necessary.  

Left Hip Disability

An April 1996 service medical record states that the Veteran complained of left hip pain.  The Veteran was diagnosed with left hip pain.  

The clinical documentation of record shows that the Veteran has complained of recurrent left lower extremity pain which involves the left hip.  The Veteran has not been provided a VA examination which addresses the left hip.  

Right Ankle Disability

The Veteran asserts that service connection for a right ankle disability is warranted as she sustained a right ankle injury during active service.  

The service medical records indicate that the Veteran was treated for right ankle complaints.  A November 1989 treatment record states that the Veteran complained of bilateral ankle pain since performing physical training the previous day.  An assessment of Achilles' tendonitis was made.  A July 1990 podiatric evaluation states that the Veteran presented a history of right pain since basic training.  An assessment of chronic right tendonitis was made.  The report of the October 1996 physical examination for service separation shows that the Veteran exhibited normal ankles.  

The evidence of record is in conflict as to whether the Veteran has a right ankle disability.  The report of the March 2011 VA examination notes that there was "no objective finding to support right ankle tendonitis" and the "medical record [is] silent for chronic condition."  The February 2017 written statement from A. Canty, R.N., conveys that "it is my professional opinion that the Veteran's current diagnosis of right ankle tendonitis more likely than not first manifested during military service."  

Because of the conflicting findings of record as to the right ankle, the Board concludes that further VA orthopedic evaluation is necessary to determine whether the Veteran has a right ankle disability and, if so, its relationship to active service.  

Psychiatric Disability

The Veteran contends that service connection for a psychiatric disability is warranted as the result of in-service traumatic experiences which included being assaulted and struck in the head; grabbed in a darkened bunker and narrowly escaping; being spied upon by a male soldier while showering; and having to fend off unwanted sexual advances by a military supervisor.  

The service medical records show that the Veteran was assaulted and sustained head trauma.  A July 1991 treatment record states that the Veteran was "assaulted on Sat."  Treating military medical personnel observed that the left side of the Veteran's face was swollen and her right cheek was bruised.  An assessment of "bruised l[eft] face" was made.  The report of October 1996 physical examination for service separation states that the Veteran reported experiencing "depression or excessive worry."  On examination, the examiner identified no psychiatric abnormalities.  

The clinical record is in apparent conflict as to the nature and etiology of any psychiatric disability.  A December 2004 VA psychological evaluation reports that the Veteran complained of a depressed mood and chronic pain.  The Veteran was diagnosed with a not otherwise specified depressive mood disorder and "[ruleout] mood disorder secondary to chronic pain."  A January 2005 VA treatment record states that the Veteran complained of problems with her health and marital relations.  A diagnosis of a not otherwise specified depressive disorder was made.  VA clinical documentation dated in September 2007 states that the Veteran was diagnosed with chronic pain and major depressive disorder.  

An April 2012 Mental Residual Functional Capacity Questionnaire from N. Abston, Jr., Ph.D., notes that the Veteran "suffers from depression and chronic pain.  

The report of a September 2012 VA psychiatric examination states that the Veteran received ongoing VA treatment and was "currently diagnosed with major depressive disorder, chronic pain and military sexual trauma."  The Veteran was diagnosed with a depressive disorder.  She was determined to "not meet full criteria for PTSD."  The examiner made no findings as to the VA diagnoses of either "chronic pain" or "military sexual trauma" including whether those diagnoses represented a psychiatric disability.  Therefore, the Board finds that the September 2013 examination report to be of little probative value.  

An August 2015 VA brain magnetic resonance imaging found "a right-sided pontine cistern mass, favored to be a meningioma or possibly a cranial nerve schwannoma or neuroma."  A March 2016 VA psychological treatment record states that the Veteran was diagnosed with major depressive disorder, chronic pain, an unspecified anxiety disorder, and "[ruleout] PTSD r/t MST."  

Because of the multiple psychiatric and organic brain diagnoses of record, the Board finds that further VA psychiatric evaluation is required to adequately determine the nature and etiology of the claimed psychiatric disabilities and their relationship, if any, to active service.  

Sinus Disability

The report of the October 1996 physical examination for service separation states that the Veteran reported experiencing sinusitis.  On examination, the Veteran was reported to exhibit normal sinuses.  

The post-service VA clinical documentation of record indicates that the Veteran was diagnosed with and treated for sinusitis and sinus pressure.  

The Veteran has not been provided a VA sinus examination to determine the nature and etiology of the claimed sinus disability.  

Gastrointestinal Disability

The service medical records show that the Veteran was treated for gastrointestinal complaints.  A July 1996 treatment record states that the Veteran was prescribed Pepcid and antacid.  The report of the October 1996 physical examination for service separation shows that the Veteran reported experiencing frequent indigestion.  The examiner noted "heartburn - Mylanta resolves."  On examination, the Veteran's abdomen and viscera were reported to be normal.  

A January 2015 VA endoscopic evaluation reports that the Veteran had a history of gastroesophageal reflux disease.  

The Veteran has not been provided a VA gastrointestinal examination to identify any gastrointestinal disabilities and their relationship, if any to active service and/or service-connected disability.  

Anemia

The VA clinical documentation of record indicates that the Veteran was diagnosed with "anemia of chronic disease."  At the January 2017 Board hearing, the Veteran's attorney stated that there was clinical documentation which addressed the relationship between diagnosed anemia and active service or a service-connected disability.  The cited clinical documentation is not of record.  

Post-operative Lumbar Spine Schwannoma Tumor Residuals

The Veteran contends that a rating in excess of 10 percent is warranted for a lumbar spine disability as it is productive of significant physical impairment including repeated falls.  

The report of a July 2016 VA spine examination states that the Veteran complained of recurrent lumbar spine pain and associated left sided weakness.  The examiner noted that a contemporaneous VA neurological evaluation diagnosed the Veteran with "status post lumbar spine schwannoma removal with L4 laminectomy."  On examination of the lumbar spine, the Veteran was reported to exhibit a range of motion which was abnormal or outside of normal range.  The Veteran was diagnosed with status post removal of schwannoma tumor of the lumbar spine with residual scar.  The examiner commented that the Veteran had no functional limitation; and that the reported symptomatology was inconsistent with the medical literature and documented data in the medical record.  The examiner noted the possibility of another, not yet diagnosed entity, that cannot be entirely ruled out as the etiology of the symptoms reported.  The examiner also suggested the possibility of supratentorial component on reported symptomatology that could not be entirely ruled out, and that the effects of Vitamin D deficiency on symptomatology could not be entirely ruled out.  

At the January 2017 Board hearing, the Veteran testified that the post-operative lumbar spine disability had increased in severity since the last examination.  She stated that she was tripping more frequently and had to use a cane.  The Veteran clarified that her Social Security Administration (SSA) disability benefits were granted, in part, based on the service-connected lumbar spine disability.  

Because of the apparent increase in severity of the service-connected lumbar spine disability since the last VA spine examination, the Board finds that further VA spine evaluation is necessary to adequately determine the current nature and severity of the lumbar spine disability.  

TDIU

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all post-service treatment of the foot, hearing loss, upper extremity neurological, lower extremity neurological, left hand, left hip, right ankle, psychiatric, sinus, gastrointestinal, and anemia disabilities and all treatment for a service-connected post-operative lumbar disability after August 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after August 2016.  

3.  Schedule the Veteran for a VA foot examination conducted by a medical doctor or podiatrist to assist in determining the nature and etiology of any identified foot disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all foot disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified foot disability had its onset during active service or is related to any incident of service, including the documented in-service right foot injuries?  

(c)  If pes planus or hallux valgus is diagnosed, did the pre-existing disabilities increase in severity during active service beyond the natural progress of the disorder?  If so, is it clear and unmistakable that they preexisting disability was not permanently aggravated during service?

4.  Schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of any identified hearing loss disability and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all hearing loss disabilities found.  If no hearing loss is identified, the examiner must specifically state that fact.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified hearing loss disability had its onset during active service or is related to any incident of service, including documented in-service hazardous noise exposure?  

5.  Schedule the Veteran for a VA spine examination conducted by a medical doctor to assist in determining both the nature and etiology of any identified cervical spine disabilities and any relationship to active service and the current nature and severity of the service-connected post-operative lumbar spine disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all cervical spine disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified cervical spine disability had its onset during active service or is related to any incident of service, including the documented in-service cervical spine symptoms?  

(c)  Provide ranges of motion for passive and active motion of the lumbar spine for weight-bearing and nonweight-bearing.  The examiner should state whether there is any additional loss of lumbar spine function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  

(d)  Indicate whether, and to what extent, the Veteran experiences functional loss of the lumbar spine due to pain or any other symptoms during flare-ups or with repeated use.  

(e)  Note any incapacitating episodes associated with the lumbar spine disability and the duration.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

(f)  Specifically address the impact of the lumbar spine disability on the Veteran's vocational pursuits.  Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

6.  Schedule the Veteran for a VA neurological examination conducted by a medical doctor to assist in determining the nature and etiology of any identified upper and left lower extremity neurological disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all upper extremity and lower extremity disabilities found.  If no peripheral neuropathy is identified, the examiner should state that fact.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified upper extremity or lower extremity disability had its onset during active service or is related to any incident of service, including the Veteran's service in Southwest Asia?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified upper extremity or lower extremity disability is due to the service-connected lumbar spine disability and other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified upper extremity or lower extremity disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected spine disability and other service-connected disabilities?  

7.  Schedule the Veteran for a VA orthopedic examination conducted by a medical doctor to assist in determining the nature and etiology of any identified left hip, left hand, and right ankle disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all left hip, left hand, and right ankle disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified left hip disability, left hand, or right ankle disability had its onset during active service or is related to any incident of service, including the documented in-service left hip and right ankle symptoms?  

8.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all psychiatric disabilities found.  If PTSD is diagnosed, the examiner must identify the specific stressors upon which the diagnosis is based.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified psychiatric disability had its onset during active service or is related to any incident of service, including the documented in-service personal assault and psychiatric complaints noted in the October 1996 physical examination for service separation report?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified psychiatric disability is due to the service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified psychiatric disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due the service-connected disabilities?  

9.  Schedule the Veteran for a VA sinus examination to assist in determining the nature and etiology of any identified sinus disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all sinus disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified sinus disability had its onset during active service or is related to any incident of service, to include sinus complaints noted in the October 1996 physical examination for service separation report, or service in Southwest Asia?  

10.  Schedule the Veteran for a VA gastrointestinal examination to assist in determining the nature and etiology of any identified gastrointestinal disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all gastrointestinal disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified gastrointestinal disability had its onset during active service or is related to any incident of service, to include gastrointestinal complaints noted in the October 1996 physical examination for service separation report?  

11.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


